Citation Nr: 1122133	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-26 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for osteosarcoma of the left mandible for the purpose of accrued benefits, and if so, whether the claim should be granted.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1985.  The appellant is his widow.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for osteosarcoma of the left mandible was initially denied in an October 2002 Board decision.  The Veteran attempted to reopen his claim and was denied in a July 2007 rating decision.

2.  The Veteran filed a notice of disagreement to the July 2007 rating decision denying his claim, but died in August 2007 before the appeal reached the Board.

3.  The appellant filed a claim for service connection for osteosarcoma of the left mandible for accrued benefits purposes in October 2007.

4.  The evidence received since the October 2002 Board decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.

5.  The Veteran died in August 2007 due solely to the effects of cardiopulmonary arrest, respiratory failure, a right lung mass and osteosarcoma, and right-sided pneumonia.  

6.  Osteosarcoma of the left mandible was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for osteosarcoma of the left mandible for the purpose of accrued benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Service connection for osteosarcoma of the left mandible for the purpose of accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2010). 

3.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Veteran's claim for entitlement to service connection for osteosarcoma of the left mandible was initially denied by the Board in an October 2002 decision.  The Veteran attempted to reopen his claim and was denied in a July 2007 rating decision.  Although the Veteran initiated an appeal with respect to the July 2007 denial of his claim, he died before the appeal could be perfected and reach the Board for appellate adjudication.  In October 2007, the appellant filed a claim for entitlement to service connection for osteosarcoma of the left mandible for the purpose of obtaining accrued benefits.  As the record contains a final Board decision denying service connection for osteosarcoma of the left mandible, the Board must determine whether new and material has been submitted, regardless of actions by the agency of original jurisdiction, before reaching the merits of the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In the October 2002 decision denying the claim, the Board found that the evidence of record did not establish a link between the Veteran's osteosarcoma of the left mandible and active duty service, including an incident of dental trauma in July 1975.  The evidence received since the October 2002 Board decision includes a January 2007 statement from a private physician opining that the Veteran's osteosarcoma could have been caused by trauma sustained anytime during his life.  This evidence pertains to an element of service connection that was previously lacking as it indicates the Veteran's cancer could be associated with his dental trauma during active duty.  Reopening of the claim is therefore warranted.  


Reopened Claim for Accrued Benefits/Service Connection for the Cause of Death

Initially, the Board notes that the RO considered the claim on a de novo basis in the July 2008 statement of the case (SOC). Therefore, the Board may proceed with de novo consideration without harm to the appellant's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

This appeal arises out of the appellant's claims for service connection for osteosarcoma of the left mandible for accrued benefits purposes and service connection for the Veteran's cause of death.  The appellant's contentions with respect to both claims are essentially the same: she argues that the Veteran's osteosarcoma (which caused his death) was incurred due to trauma sustained during active duty service.   

The law provides that certain accrued benefits may be payable upon the death of a beneficiary.  Except as otherwise provided, periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid for a period not to exceed two years, shall, upon the death of such veteran, be paid to the veteran's surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after the date of the veteran's death. Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the instance of a veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records document several instances of dental treatment pertinent to the claims on appeal.  In February 1975, the Veteran had his wisdom teeth removed.  Two years later, in May 1977, he complained of pain in the left jaw.  Objective findings noted tenderness of the jaw on the left side, temporomandibular joint, with no neck stiffness and no limitation of movement.  No follow up complaints or treatment were indicated.  In July 1978, the Veteran traumatically fractured his number 8 tooth (the upper right front tooth).  The injury was subsequently described as a nonsymptomatic Type 2 dentinal fracture to the number 8 tooth and was treated endodonically, post and core fabricated, and finally restored with a crown.  In March 1984, the Veteran was treated for early to moderate periodontitis.  A March 1984 periodic examination also noted that the Veteran's face and neck were normal.  

Post-service medical records establish that the Veteran experienced pain in his left mandible in October 1995, and tooth number 18 was extracted.  The Veteran reported to his private physician that the swelling from his tooth extraction never subsided, and in January 1996 he began to experience numbness of the lower lip.  A biopsy of the jaw was performed in April 1996 and osteosarcoma of the left mandible was diagnosed.  The Veteran underwent a radical disarticulation of the left mandible in December 1996 and was cancer free for several years.  However, his cancer later returned, metastasized to his lungs, and led to his death.  The certificate of death, which was signed by a physician, documents that the Veteran died on August [redacted], 2007 due to cardiopulmonary arrest, respiratory failure, a right lung mass and osteosarcoma, and right-sided pneumonia.

The record therefore establishes that the Veteran died of osteosarcoma that metastasized to his lungs.  Service records also establish the incurrence of an in-service injury as the Veteran sustained dental trauma in July 1978.  The Board must now determine whether the Veteran's osteosarcoma of the left mandible was incurred or aggravated by active duty service.

Service treatment records do not indicate such a link between service and the Veteran's cancer as they are negative for findings or a diagnosis of osteosarcoma.  Furthermore, while the appellant contends that the Veteran's in-service trauma was the cause of his later cancer; the Board notes that there is no confirmed showing of traumatic injury to the left mandible.  The Veteran's July 1978 fracture of tooth number 8 only affected his right maxilla (upper jaw).  There is also no evidence of malignant tumors within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of cancer dates from 1996, more than 10 years after the Veteran's separation from service, when the Veteran began to complain of left-sided jaw pain. 

While service records do not establish a link between the Veteran's osteosarcoma and his in-service dental trauma, the record does contain some medical evidence of a nexus.  An August 2007 letter from the Veteran's private physician states that while the exact cause of osteosarcoma is unknown, in the Veteran's case it could have been caused by trauma sustained at anytime during his life.  An earlier June 1998 letter from one of the Veteran's treating physicians also notes a distinct possibility that the Veteran's osteosarcoma was causally related to his in-service injury.  A letter received in May 2000 from a reconstructive surgeon also identifies a cause and effect relationship between facial trauma and subsequent development of osteosarcoma.  The appellant has also submitted abstracts of several journal articles describing instances where sarcoma has developed in areas of old trauma in both animals and humans.  

With respect to the medical opinions in support of the appellant's claims, the Board finds that they are not very probative.  The August 2007 statement is speculative, as it concludes the Veteran's osteosarcoma "could have been caused by trauma" and does not specify the Veteran's in-service trauma as the precipitating event.  Similarly, the June 1998 letter merely identifies a possibility of a nexus between service and the Veteran's later cancer.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, while the June 1998 opinion was apparently based on review of the Veteran's service treatment records, the opinion states that the Veteran described his in-service injury as affecting both the upper and lower jaw, resulting in fractures to multiple teeth, and creating pain and swelling for multiple days.  This description of the July 1978 injury is at odds with the service treatment records, which only document a fracture to one tooth in the right upper jaw.  The May 2000 letter is also apparently based on the Veteran's description of his in-service trauma, as the private physician notes that the injury affected the Veteran's mandible.  As these medical opinions are not based on an accurate presentation of the facts, their probative value is reduced.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Moreover, even assuming that subsequent statements from the Veteran indicating he sustained an unreported trauma to the left jaw during service are credible, these opinions remain general and speculative at best, and do not relate the Veteran's particular disability to the claimed trauma in service with any degree of certainty or specificity.

Regarding the journal articles submitted in support of the claim, the generally applicable standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The article abstracts submitted by the appellant do not have the requisite "degree of certainty" required by Wallin and Sacks, supra.  They merely note a possible connection between sarcomas and areas of old trauma and also state that a definite relationship between trauma and sarcoma has not been identified.  Additionally, as noted above, the Veteran's in-service dental trauma did not involve the left mandible, as only the right maxilla and tooth number 8 were affected. 

In contrast, the Board finds that the medical evidence weighing against the claim is entitled to substantial probative weight.  A VA dental physician who reviewed the claims folder and conducted an October 1999 VA examination, provided a January 2000 medical opinion finding that there was no causal relationship between the Veteran's 1978 dental trauma and the presence of osteosarcoma in 1996.  The medical opinion included a discussion of the relevant medical literature, and noted that with the exception of one dated study, there were no significant studies that identified a link between tumors and trauma.  In fact, there were no cases in the literature that associated tumors with trauma that occurred several years in the past.  The opinion also noted that the Veteran did not incur any in-service trauma to the left mandible; rather his injury affected the right maxilla and occurred 20 years before the presentation of his tumor.  The Board finds this opinion is entitled to substantial weight as it considered all pertinent evidence of record, was based on an accurate presentation of the facts, and included a complete rationale for the opinion stated relying on and citing to specific evidence and medical literature.  See Nieves- Rodriguez v. Peake, supra.  The Board therefore finds that the evidence weighs against a finding that the Veteran's osteosarcoma, and his cause of death, is etiologically related to active duty service.  

The Board has considered the statements of the appellant connecting the Veteran's death and osteosarcoma to his in-service dental trauma, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the appellant is competent to provide statements regarding the Veteran's observable symptoms and the onset of his disability, but finds that her opinion as to the cause of the Veteran's death and cancer simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The evidence is therefore against a finding that the Veteran's cancer and death were incurred or aggravated due to in-service trauma. 

The Board is sympathetic to the appellant's claim, but the evidence does not establish that service connection is warranted for osteosarcoma or for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in a November 2007 letter.  Although the appellant has not received notices regarding the disability-rating and effective-date elements of the claims, as the claims are being denied no disability rating or effective date will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, she is not prejudiced by the lack of notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board notes that the November 2007 letter provided to the appellant did not include a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, the Board finds that the lack of such notification was not productive of prejudicial error.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful). 

In this case, the appellant has not alleged any prejudice resulting from inadequate VCAA notice.  In addition, the Veteran was not service-connected for any disabilities at the time of his death.  The appellant's contentions in this case are that the Veteran's nonservice-connected osteosarcoma caused his death and was etiologically related to active duty service.  Thus, the lack of notification regarding the Veteran's absence of service-connected disabilities has not affected the essential fairness of the adjudication.  The appellant was provided notice of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected, and the Board finds that there is no prejudice resulting from the lack of notice in the November 2007 letter. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regards to the claim for accrued benefits, the Board notes that this must be based on evidence in the claims folder at the time of the Veteran's death.  As for the cause of death claim, the VA has obtained records of treatment reported by the appellant, including service treatment records and records of VA treatment.  While the service treatment records do not include a separation examination report, the Board finds no indication that the service records associated with the claims file are not complete or that additional service records exist.  Therefore, remand to search for such records would serve no purpose other than to delay the appeal.  

The Board also notes that treatment records from the period of the Veteran's death are not included in the claims file.  The duty to assist includes a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, in this case, the Board finds that any additional private records would not be relevant to the appellant's claim.  The central issue in this case is whether the Veteran's osteosarcoma (and his death) was related to active duty service.  The physician treating the Veteran at the time of his death has already provided a January 2007 medical opinion in favor of the claim, and the appellant testified during the March 2011 videoconference hearing that she believed everything relevant to the claim was included in the claims folder.  Additionally, the evidence of record clearly establishes that the Veteran's death was due to osteosarcoma that metastasized to his lungs.  Additional private treatment records would only prove duplicative of the evidence already of record establishing the Veteran's cause of death.  Accordingly, remanding for the medical records dating from the Veteran's time of death is not required. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for osteosarcoma of the left mandible for the purpose of accrued benefits is granted. 

Entitlement to service connection for osteosarcoma of the left mandible for the purpose of accrued benefits is denied. 

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


